Citation Nr: 0945636	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-12236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to an initial rating beyond 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1969 
to November 1969.  The record also shows that the Veteran was 
AWOL from October 21, 1970 to November 16, 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issue of entitlement to service connection for hepatitis 
C and entitlement to an initial rating beyond 30 percent for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1979, RO denied service connection for 
hepatitis.  The Veteran did not appeal the decision.  

2.  The evidence received since the RO's final denial of 
service connection for hepatitis in February 1979 relates to 
an unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 1979 RO decision that denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has been received since the 
February 1979 decision and the claim for service connection 
for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, as to the issue decided below, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for hepatitis was denied by the RO in 
February 1979.  The Veteran was informed of that 
determination in March 1979, and he did not appeal.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.104 (2009).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In February 1979, the RO denied service connection for 
hepatitis.  The RO considered the Veteran's service treatment 
records which showed a history of serum hepatitis from 
infected needles in February 1971.  Also considered was a VA 
examination report of January 1979 which did not find 
Hepatitis.  The record also showed that the Veteran was AWOL 
from October 21, 1970 to November 16, 1971 and not eligible 
for benefits during this time.  He received a discharge under 
conditions other than honorable for that time period.  He 
received an upgraded discharge in July 1977.  The RO found 
that the Veteran was diagnosed with hepatitis while he was 
AWOL and therefore service connection could not be granted 
for the condition.   

Evidence submitted since the last final denial by the RO in 
February 1979 consists of VA medical records dated from 1978 
to 2008, service records, private medical records dated in 
1997, VA examination reports, lay statements and hearing 
testimony from the Veteran.  

The records submitted are new in that they were not 
previously of record.  While some of this evidence is 
cumulative, duplicative, or otherwise immaterial, there is 
also evidence submitted that is material, and sufficient to 
reopen the Veteran's claim.  That is, there is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, in this regard, the 
Veteran was diagnosed as having mild hepatitis on VA 
examination in November 2006.  Hepatitis was also listed as 
an Axis III diagnosis on a VA psychiatric examination in 
December 2006.  This evidence is new and material to the 
Veteran's claim, because it provides a diagnosis of 
hepatitis, something that was not established in the prior 
denial.  Thus, the Board finds that new and material evidence 
has been presented, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received and the claim for 
service connection for hepatitis is reopened; to this extent, 
the claim is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks a higher initial rating for PTSD.  At his 
hearing before the undersigned in July 2009, the Veteran 
reported that his PTSD symptoms had worsened since the last 
VA evaluation examination he underwent in March 2007.  As the 
Veteran maintains that his condition has worsened in 
severity, and as the level of disability is of foremost 
importance in a claim for an increase, it is necessary for a 
new, comprehensive VA psychiatric examination to be afforded 
prior to the issuance of a decision on the merits.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Additionally, the Veteran testified that he had been seen by 
his VA psychologist a few days prior to his July 22, 2009 
hearing.  The records for that treatment have not been 
associated with the claims file.  The most recent VA 
outpatient treatment records considered by the RO are dated 
in 2008 and the Veteran submitted a June 2009 treatment 
record at his hearing.  Because VA is on notice that there 
are records that are applicable to the Veteran's claim and 
because these records would be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

As to the claim for service connection for hepatitis, 
reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for hepatitis. 

The Veteran contends that he is entitled to service 
connection for hepatitis because he contracted hepatitis in 
service and has indicated that he now suffers from current 
residuals.  He reports that the risk factor was drug use.  
Additionally, the Veteran has argued that in the alternative 
that it was contracted due to exposure to blood in Vietnam.  
He reports that he cut his foot and was treated in a hospital 
where others were being operated upon in the same room.  He 
reports that the area was awash with blood.  The Veteran has 
current findings of hepatitis and notations of the disorder 
in service due to drug use.  Additionally he served in 
Vietnam and received the CIB.   Based on the evidence 
outlined above, the Board finds that a VA examination with 
medical opinion is necessary in order to fully and fairly 
evaluate the Veteran's claim for entitlement to service 
connection for hepatitis.  

The provisions of 38 U.S.C.A. § 5303(a) provide that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553.  See also 38 C.F.R. § 3.12(c)(6).  The Board would 
point out that while the Veteran was AWOL during the time the 
diagnosis of hepatitis was indicated in 1971, a November 1978 
VA Administrative Decision found that his 391 days of AWOL 
was attributable to manifestations of Vietnam syndrome.  It 
was found that he had compelling reasons for his period of 
AWOL and that the discharge for that period was not a bar to 
VA benefits.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following actions: 

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for hepatitis or 
residuals thereof and/or who have 
conducted laboratory studies on the 
Veteran for the disorder.  After securing 
any necessary release, obtain any records 
which are not duplicates of those 
contained in the claims file.  If any 
requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified. 

2.  Contact the appropriate VA medical 
facility and attempt to obtain a copy of 
treatment records for the Veteran dated 
from 2008 to the present.  Of particular 
interest is the July 2009 psychiatric 
treatment that the Veteran referred to at 
his hearing before the Board.  All 
efforts to obtain the records should be 
fully documented and if these records are 
unavailable, the RO should so state.

3.  Schedule the Veteran for a VA liver 
examination, to be conducted by a 
specialist in gastroenterology or 
infectious disease to determine the 
current nature and extent of any 
hepatitis residuals, and to provide an 
opinion as to the possible relationship 
between any such residuals and the 
Veteran's service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include blood work and liver 
function testing, and the results should 
be reported in detail.  A complete 
history must be taken.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide opinions to the following:

(a) Does the Veteran currently suffer 
from chronic hepatitis infection?  If so, 
is it hepatitis A, B, C and/or some other 
variant?   

(b) If the Veteran has a current chronic 
hepatitis infection, is it at least as 
likely as not (a 50 percent probability 
or greater) related to the hepatitis due 
to drug use noted in the service record?

(c) Is it highly likely that the 
hepatitis is the result of IV drug abuse 
during service, or are other risk factors 
during service equally likely to have 
caused the infectious hepatitis in 
service?

(d) If the Veteran does not have a 
current chronic hepatitis infection, are 
there any current residuals from the 
infectious hepatitis noted in service?   

Complete rationale must be provided for 
all opinions and conclusions drawn.  

4.  Schedule the Veteran for a VA 
psychiatric examination to evaluate his 
PTSD.  The claims folder should be 
provided to the examiner for review.  All 
indicated tests, studies and interviews 
should be conducted.

Following examination of the Veteran,  
the examiner should identify what  
symptoms, if any, the Veteran currently  
manifests or has manifested in the  
recent past that are attributable to his  
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.



The examiner must also discuss the 
effect, if any, of the Veteran's PTSD on 
his social and industrial adaptability.   
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.   The case should 
then be returned to the Board for further 
appellate consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


